NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JEREMIAS V. GOMEZ,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2268
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Frederick R. Hardt,
Judge.

Jeremias V. Gomez, pro se.


PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d

321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Green v.

State, 765 So. 2d 910 (Fla. 2d DCA 2000); Richards v. State, 738 So. 2d 415 (Fla. 2d

DCA 1999).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.